Citation Nr: 1455375	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for depression, to include as secondary to the service-connected low back disability.



REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1973 to December 1977.  He also had service with the Tennessee Army National Guard and the United States Army Reserve.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing was held before the undersigned Veterans Law Judge at the RO in April 2013.  A transcript of the hearing is of record.

The Virtual VA electronic claims file contains additional VA treatment records relevant to the present appeal which were considered by the agency of original jurisdiction (AOJ), as well as the Board hearing transcript.  The Veterans Benefits Management System does not contain any documents.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  In particular, the August 2011 VA mental health examiner determined that the Veteran's depressive disorder was less likely as not related to his chronic low back pain, indicating that the Veteran became depressed in late 2010, after the VA denied his request for additional education benefits.  While the examiner addressed some questions related to the Veteran's currently diagnosed depression, the Board finds that a new examination is needed to consider the Veteran's complete history, as well as to address the issue of potential aggravation of the depression by the service-connected back disability.

The December 2011 VA audiological examiner determined that the Veteran did not have disabling hearing for VA purposes as defined under 38 C.F.R. § 3.385, and therefore, there was no pathology to render a diagnosis.  During the Board hearing, the Veteran reported that his hearing had worsened since this VA examination, and he has not had any audiological testing since that time.  As there is evidence that the Veteran's current symptoms may be related to his military service, but insufficient medical evidence to make a decision on the claim, a new VA examination is needed.

In addition, the Veteran has claimed that his current depression and hearing loss may be related to his active duty service or his subsequent National Guard and Reserve service.  On review, the record does not appear to include verification of all periods of active duty, active duty for training, and inactive duty for training and whether any periods of National Guard service were federalized service.

Finally, the RO noted electronic review of VA treatment records in the rating decision; however, it appears that the corresponding records contained in the claims file may be incomplete, based on certain records referenced in the decision.  Thus, any outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that the Veteran's complete service personnel records have been obtained and associated with the claims file.

In particular, the Veteran reported being reduced in rank during his initial period of active duty in the 1970s, as well as being given sixty days of confinement to the barracks.  See April 2013 Bd. Hrg. Tr. at 16-17.  It is noted that the claims file contains copies of service records from this period of service; however, it is unclear if these records constitute the entire service personnel file.

2.  The AOJ should contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity, to verify the dates of the Veteran's military service in the Tennessee Army National Guard and United States Army Reserve, to include the dates for each period of active duty for training and inactive duty for training that he attended, as well as all periods of active duty.  It should also be determined whether any periods of National Guard service were federalized service.

The AOJ should summarize the findings (stating whether or not there was federalized service and whether it was active duty, active duty for training, or inactive duty for training) and include a copy of the summary in the claims file.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss and depression.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including records dated from August 2012 to the present and any records cited as electronically reviewed in the May 2012 rating decision not already associated with the claims file.  It is noted that the corresponding records contained in the claims file may be incomplete for the time period prior to January 2011, based on certain records specifically listed in the decision (page 3).

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the August 2011 VA examination report.

The Veteran and his representative have contended that he currently has depression as a result of his limitations due to his service-connected low back disability.  The Veteran has also indicated that he experienced depression during his active duty service as a result of his treatment by other service members at that time.  See, e.g., April 2013 Bd. Hrg. Tr. at 15-18; May 1996 service record report of medical history (reporting history of depression or excessive worry).

The examiner should identify all current psychiatric disorders.  For each disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to any period of active duty, active duty for training, or inactive duty for training, including any symptomatology therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder was caused by or permanently aggravated by his service-connected low back disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the December 2011 VA examination report.

The Veteran has contended that he has hearing loss as a result of his various military assignments which exposed him to excessive noise.  He has indicated that he first noticed hearing problems while performing training exercises in preparation for Desert Storm.  See, e.g., April 2013 Bd. Hrg. Tr. at 2-7.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested in or is otherwise related to any period of active duty, active duty for training, or inactive duty for training, including noise exposure therein.

In providing this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



